Citation Nr: 9900545	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  98-14 238	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE


Entitlement to service connection for the cause of the 
veterans death. 



ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




INTRODUCTION

The veteran had active service from July 1946 to April 1949.  
The appellant is his surviving spouse.  The sole issue 
certified for appeal is as listed on the preceding page.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the cause of the veterans death 
is related to active service because he had pulmonary 
tuberculosis within 4 years of active service and bronchial 
asthma within 1 year of active service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veterans death is 
well grounded.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1994; the 
antecedent cause of death was minimal pulmonary tuberculosis, 
and the underlying cause of death was bronchial asthma.

2.  There is no competent evidence showing that the veteran 
had pulmonary tuberculosis or bronchial asthma during 
service, that pulmonary tuberculosis was manifested in the 
veterans first three postservice years, or that pulmonary 
tuberculosis or bronchial asthma was otherwise related to 
service.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309, 3.312, 3.374 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Veterans Appeals (Court) has defined a well-grounded claim 
as a claim which is plausible; i.e., one that is meritorious 
on its own or capable of substantiation.  If the claim is not 
well grounded, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist her in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).

The veteran died on October [redacted], 1994.  His death 
certificate indicates that the antecedent and underlying 
causes of death were minimal pulmonary tuberculosis and 
bronchial asthma, respectively.  

Service medical records reveal that on entrance examination 
the chest x-rays were negative.  There were no complaints or 
treatment of pulmonary tuberculosis or bronchial asthma.  On 
his separation examination, an examination of the lungs and 
chest x-rays revealed no significant abnormalities.  Neither 
pulmonary tuberculosis nor bronchial asthma was diagnosed.

In June 1991, the veteran was treated for cardiovascular 
disease and a thrombosis with right-sided hemiparesis.

To establish service connection for the cause of the 
veterans death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury or disease in the line of duty 
or for aggravation of a preexisting injury or disease in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
wartime service or service after January 31, 1946, and if 
pulmonary tuberculosis is manifested to a compensable degree 
within three years following discharge from service, it will 
be considered to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Nevertheless, a diagnosis of active pulmonary tuberculosis by 
a private physician on the basis of an examination, 
observation, or treatment will not accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinic, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

There is no competent medical evidence which establishes that 
the veteran had either pulmonary tuberculosis or bronchial 
asthma in service.  Neither pulmonary tuberculosis nor 
bronchial asthma was ever diagnosed during service.  On 
separation examination, an examination of the lungs and chest 
x-rays revealed no significant abnormalities.  The appellant 
has not submitted any competent medical evidence establishing 
that the veteran had pulmonary tuberculosis within the three-
year presumptive period after separation from active service.  
See 38 C.F.R. §§ 3.307, 3.309, 3.374.  As to her own 
contention that the veteran had pulmonary tuberculosis within 
4 years of active service and bronchial asthma within 1 year 
of active service, that assertion is not competent medical 
evidence.  Espiritu, 2 Vet. App. at 494-95.  Furthermore, the 
appellant has not presented any competent medical evidence 
that otherwise links the veterans pulmonary tuberculosis and 
bronchial asthma to active service.

ORDER

Service connection for the cause of the veterans death is 
denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
